DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/29/2022, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of Applicant’s amendments and arguments. The after-final response is entered to expedite prosecution. In addition to Applicant’s remarks, it is noted that claims 19-20, as amended, now recite ranges outside of the prior art ranges disclosed by Lin (CN 106784916), Inoue (JP 2011-249247) and Lee (KR 2011-0123561). In addition, Lin does not provide sufficient guidance or motivation to choose the more narrowly claimed range for an AlzNiyTiz alloy based on its extremely broad disclosure. The rejections have been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Dustin Zak on 8/3/2022.
The application has been amended as follows: 
Claim 4: insert at the end of the claim: “such that the sum of x, y and z is 1”.
Claim 5: insert at the end of the claim: “such that the sum of x, y and z is 1”.
Claim 6: insert at the end of the claim: “such that the sum of x, y and z is 1”.
Claim 7: insert at the end of the claim: “such that the sum of x, y and z is 1”.
Allowable Subject Matter
Claims 1-7, 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Reasons for allowance were given in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784